Citation Nr: 0310165	
Decision Date: 05/27/03    Archive Date: 06/02/03

DOCKET NO.  97-01 840	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Whether clear and unmistakable error (CUE) exists in a rating 
decision of December 8, 1976, that denied the veteran's claim 
for service connection for Charcot-Marie-Tooth disease (CMT).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from May 1974 to June 1976.

This case initially came to the Board of Veterans' Appeals 
(Board) by means of a May 1996 rating decision rendered by 
the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied the 
veteran's claim.

In April 1998, the Board remanded the case to the RO to 
obtain copies of any pertinent service medical records that 
had not previously been associated with the claims folder.  
The RO returned the case to the Board in May 2003.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002).  This law eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to the duty to assist, and imposed on VA 
certain notification requirements.  The final regulations 
implementing the VCAA were published on August 29, 2001.  66 
Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA is not applicable in claims of 
CUE in a RO rating decision.  38 U.S.C.A. § 5109A, 38 C.F.R. 
§ 3.105(a); Livesay v. Principi, 15 Vet. App. 165, 178-79 
(2001); Parker v. Principi, 15 Vet. App. 407 (2002).

As noted in the prior Remand, the service medical records 
include a March 25, 1976, Medical Evaluation Board (MEB) 
report indicating that the veteran's condition existed prior 
to service and was aggravated by service.  However, this 
cover sheet directly contradicts the "Narrative Summary," 
dated March 23, 1976, that states that the veteran's 
condition existed prior to service and that the increase in 
the severity of the condition reflected the natural 
progression of the disease.  While the evidence suggests that 
the veteran underwent a Physical Examination Board (PEB) 
evaluation on March 31, 1976, the report of such examination 
is not of record.  The veteran has asserted that this 
examination took place between April 1, 1976, and June 16, 
1976, at the Bethesda Naval Medical Center.  

In light of the foregoing and the equivocal nature of the 
available service medical records, the Board determined, in 
the 1998 Remand, that further effort should be made to obtain 
the final PEB report and Remanded the case to the RO.  
Thereafter, the RO contacted the National Personnel Records 
Center (NPRC) and the Bethesda Naval Medical Center in 
attempts to locate the final PEB report.  In August 1998, the 
Bethesda Naval Medical Center responded by stating that there 
was no record of the veteran on file and that the veteran was 
not found in their system.  In a March 1999 response, the 
NPRC informed the RO that the veteran's medical records were 
furnished to the Philadelphia, Pennsylvania, RO in 1976.  The 
RO was also informed that the PEB report should be requested 
from the Physical Evaluation Board in Alexandria, Virginia.  
In November 2002, the RO requested the findings of the 
veteran's 1976 evaluation from the Physical Evaluation Board; 
however, the evidence does not show that the RO has received 
a response.  

Because of the potential probative value of the PEB findings, 
the Board is of the opinion that further effort should be 
made to obtain these records from the Physical Evaluation 
Board.  Additionally, the provisions of 38 C.F.R. 
§ 3.159(c)(1) provide that VA will make as many requests as 
are necessary to obtain relevant records from a Federal 
department or agency.  If VA is unable to obtain such 
records, VA must provide the claimant with oral or written 
notice of that fact.  The notice must contain various 
information, including an explanation of the efforts VA made 
to obtain the records and a description of any further action 
VA will take regarding the claim.  38 C.F.R. § 3.159(e).

Accordingly, based on the discussion above, the case is 
Remanded for the following:

1.  The RO should make another attempt to 
obtain a copy of the PEB report from the 
Physical Evaluation Board, Ballston 
Towers #2, Suite 907, 801 North Randolph 
Street, Alexandria, VA 22203.  The 
Physical Evaluation Board should be asked 
to provide a negative response if such 
records are not available.  

2.  If a copy of the PEB report is 
obtained, the RO should readjudicate the 
claim with consideration of the entire 
evidentiary record.  If a copy of the PEB 
report is not available, the veteran 
should be advised of this fact, the 
efforts VA made to obtain the records, and 
any other information required by the 
provisions of 38 C.F.R. § 3.159(e).

3.  If the benefit sought on appeal 
remains denied, the RO should provide the 
appellant and his representative with a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


